DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, a device for breast milk expression comprising a breast interface having a flange, an actuatable assembly, the flange comprising a movable element to engage the breast configured to move in response to compression of the breast, classified in A61M1/064.
II.	Claims 20-24, a method for the expression of milk from a breast comprising providing a breastmilk expression device comprising a breast interface and actuatable assembly, engaging the breast with a flange of the interface, actuating the assembly to generate negative pressure, applying anterior compression to the breast, applying posterior compression to the breast, classified in A61M1/0072.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by a milking apparatus for improved lactation comprising a housing, inflatable collar nested in the housing, the collar encircling the nipple, the collar comprising an inflatable toroidal member, a fluid collection reservoir and an inflation means comprising two squeeze bulbs connected to the inflatable collar to impart a constrictive movement to the nipple portion of the breast. Such a milk apparatus would have a flange on the collar which would engage the breast and the actuatable assembly would be considered the two squeeze bulbs.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification and require a different field of search (e.g., searching different classes /subclasses and electronic resources and employing significantly different search strategies or text search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species and subspecies. 

If Groups I or II are elected, the species restriction applies, and each from the following groups of Species A-D must be selected. 
One of the species of hydraulic pumping device (i-iv), one of the species of actuatable assembly (i or ii), one of the species of breast interface (i-vii), AND one of the species of pivoting mechanism (i-iv) must be selected: 
Species A: hydraulic pumping devices
Fig. 1 (breast pump 100 with breast interface 105, tube 110 and controller 115, the interface 105 including flanges 120 for creating fluid seal against breasts, see [0056])
Fig. 2 (pumping device with syringe 155)
Fig. 3A (pumping device 200 with housing 210, driving element 215, radial seals 220, shaft 222, actuatable assembly 205 being a piston, flexible membrane 245, and deformable portion 270, [0061]-[0062])
Fig. 3B (pumping device 200a with housing 210, driving element 2215, radial seals 220, shaft 222, actuatable assembly 205, expandable member 245a, flange 236 and collection vessel 275, [0063]-[0064])
Species B: actuatable assembly
Fig. 4 (actuatable assembly 300 having pistons 305 and crankshaft 314)
Fig. 5A-5B (actuatable assembly 350 having releasable coupling 355 and pendant unit 360)
Species C: breast interfaces having expandable membrane
Fig. 6 (expandable membrane 370 with specified thickness)
Fig. 7 (expandable membrane 375 with corrugated features)
Figs. 8A-B (expandable membrane with exit valve 405)
Figs. 9A-B (expandable membrane with integrated sensors)
Figs. 12A-B (radially pleated expandable membrane with pleats 1206)
Figs. 13A-C (radially pleated expandable membrane with pleats 1305 and valleys 1315)
Figs. 17A-19D (breast interface having expandable membrane 1760, levers 1765 and first and second arms 1770, 1775)
Species D: pivoting mechanism for lever
Figs. 17A-19D (breast interface having expandable membrane 1760, levers 1765 and first and second arms 1770, 1775)
Figs. 20A-B (having leveler 2065a and first arm 2070a and second arm 2075a)
Fig. 23 (posterior compression system with levers)
Fig. 24 (alternate posterior compression system with levers)

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. See the Brief Description of the Drawings and throughout the detailed description of Applicant’s Specification.
Applicant is required under 35 U.S.C. 121 to elect a patentably indistinct subspecies from each singly disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/15/2022